internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-104929-99 cc dom p si date date legend company state d1 d2 d3 shareholders business a b x y z address plr-104929-99 dear this letter responds to a letter dated date and subsequent correspondence written by your authorized representative on behalf of company requesting a ruling that company’s rental income from certain rental properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated on d1 under the laws of state and elected to be treated as an s_corporation as defined by sec_1361 on d2 company which is owned by the shareholders has accumulated_earnings_and_profits company was formed to operate a business but currently company is primarily engaged in owning and operating rental real_estate company owns x acres of developed land with y commercial buildings the properties and z acres of undeveloped land all of company's property is contiguous and is located at address through its owners employees and independent contractors company provides a variety of services to its properties the services for which company is responsible include but are not limited to buildings and grounds maintenance pest control landscaping contracting with architects to design rental space for tenants and fire and hazard insurance negotiations on behalf of tenants in the taxable_year ending d3 company received or accrued approximately dollar_figurea in rents and paid_or_incurred approximately dollar_figureb in non-reimbursed relevant expenses on the properties company represents that it anticipates future figures to be consistent with the income and expense figures for prior periods law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above plr-104929-99 sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation after applying the relevant law to the facts submitted and the representations made we conclude that the rent company receives from the properties is not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding whether company is a valid s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-104929-99 this ruling is directed only to the taxpayer who requested it according to sec_6110 of the code this ruling may not be used or cited as precedent sincerely yours william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
